254 F.2d 602
Salvatore PIERI and Michael Erra, Appellants,v.UNITED STATES of America, Appellee.
No. 13340.
United States Court of Appeals Sixth Circuit.
April 22, 1958.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; Charles J. McNamee, Judge.
Wm. D. O'Neill, Nathan D. Seeberg, Buffalo, N. Y., for appellants.
Sumner Canary, U. S. Atty., Cleveland, Ohio, for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal being called for argument, and counsel for the appellants not appearing in person or by the filing of a brief as required by the order of this court entered on February 13, 1958;


2
It is ordered that the appeal be and it is dismissed for lack of prosecution.